PER CURIAM:
Claimant brought this action for vehicle damage which occurred when her 2005 Nissan Altima struck chunks of concrete on 1-64 near the 5th Street Exit in Huntington, Cabell County. 1-64 is a public road maintained by respondent. The Court is of the opinion to make an award in this claim for the reasons more fully stated below.
The incident giving rise to this claim occurred on August 2,2008. Claimant testified that she was driving westbound on 1-64 at approximately sixty miles per hour when her vehicle struck chunks of concrete on the road that fell from an overpass on 1-64. As a result of this incident, claimant’s vehicle sustained damage to its tire and rim in the amount of $144.16. Claimant’s insurance deductible was $250.00.
Respondent did not present a witness at the hearing of this matter.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins v. Sims, 130 W.Va. 645,46 S.E.2d81 (1947). In order to hold respondent liable for road defects of this type, a claimant must prove that respondent had actual or constructive notice of the defect and a reasonable time to take corrective action. Chapman v. Dep’t of Highways, 16 Ct. Cl. 103 (1986).
In Lawrence v. Div. of Highways, CC-08-0390 (Issued July 8, 2009), claimant’s vehicle shuck chunks of concrete on 1-64 as he was traveling under the 5 th Street Bridge on August 2,2008, in Huntington, Cabell County. The Court found that respondent had, at the least, constructive notice of the potential deterioration of the concrete haunches on the bridge on 1-64 and that this condition posed a hazard to the traveling public. Based upon the Court’s decision in Lawrence, the Court finds respondent negligent. Thus, claimant is entitled to recover $144.16 for the damages sustained to her vehicle.
In accordance with the findings of fact and conclusions of law stated herein *41above, the Court is of the opinion to and does make an award to the claimant in the amount of $144.16.
Award of $144.16.